John Wibourne, plaint, ags* Robert Marshall Defend* in an action of the case for witholding about twelue pounds in mony due for Service done as Mar onboard or about the Pincke Lenham as by Agreement vnder the hand of the saide Marshall, bearing date y° 17th of January last past may appeare, & all due damages according to At-tachm* dated y° 7th day of May 1672 . . . the Jurie . . . found for the pi* four pounds according to contract & costs of Court being 24s 8d
Execucion issued for £5.4.8 mony Xber. 20:1672.
[Apparently the continuation of a case begun before the Commissioners’ or Strangers’ Court at Boston on June 18, 1672. Writ against Robert Marshall to appear at the Commissioners’ Court on that date to answer to John Wyborn is in S. F. 1120.1. The following evidence was taken at that time (S. F. 1120.3):
The testimony of Thomas Wyborne aged 37 yeares or there about testifieth and saith that some considerable tyme since the Pink Lenham arrived at Boston *128from puscataqua I this depont did heare Robert Marshall often and severall tymes say that John Wiborn had faithfully and truely served him both for fidelity and abillity in what he was about and not onely at Puscataque aboard the said pinke but also in the voyage to Boston as Master and Pilot And that after John Wiborne had informed the said Marshall that he could get no money of Thomas Clarke vpon the accompt of them nootes written to him then the said Marshall did say it was very well done of the said Wyborns part and that hee did alow and approve of what the said Wiborne had done, and that he the said Marshall would take order for money to pay spedily the said Wiborne & company their wages to content according to former contract vnder the said marshalls hand, And also the said wiborne did aske the said marshall severall tymes for provisions for the mens necessities, and Marshall did promise to pay and satisfie in money whatsoever] the said wyborne had layd out or expended for him selfe or for the said Marshall or the Pink Lenham or for whatsoever hee stood as suerty for the com-paney of what nature soever desiring that the said Wiborne would pas his word for him a little longer in any publick house, the said Marshall did say that his credit would not pas, & that he would pay him all his former expenees and dis-bursments and also that [he] would pay whatsoever] the said wyborne did stand ingaged for him selfe the Pink or Company in money.
Sworne in Court the 18th of June 1672 as attest Robert Howard Cler Cur Comiss
Other testimony to the same effect is in S. F. 1120.2, 4. Marshall entered a counter suit against Wyborn at the October Court, but was non-suited. Below, p. 174.] [61]